       Case 4:18-cr-00085-ALM-CAN Document 469 Filed 06/23/20 Page 1 of 3 PageID #: 3847
                              IN UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                                SHERMAN DIVISION

                                            DATE: 6/23/2020

DISTRICT JUDGE                                       COURT REPORTER: Jan Mason
Amos L. Mazzant, III                                 COURTROOM DEPUTY: Keary Conrad
  UNITED STATES OF AMERICA

  v.                                                        4:18-CR-85

  TYTON HESTER


  ATTORNEYS FOR PLAINTIFF                                ATTORNEYS FOR DEFENDANT
  Ernest Gonzalez and Colleen Bloss                      James Mongaras and Katherine Reed

On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:

 TIME:         MINUTES: Voir Dire, Jury Selection and Jury Trial -Day 1
 10:10 a.m.    Court is in session. Court notes appearance of counsel and the parties.

 10:11 a.m.    Judge addresses the jury panel with preliminary voir dire.

 10:31 a.m.    Government AUSA, Ernest Gonzalez addresses the panel and introduces all parties at his table.

 10:32 a.m.    Defendant’s counsel, Joey Mongaras addresses the panel and introduces all parties at the table.

 10:33 a.m.    Government AUSA, Ernest Gonzalez reads the witness list to see if anyone on the panels
               knows anyone on the jury.
 10:38 a.m.    Judge continue with the jury panel with preliminary voir dire.

 10:55 a.m.    Government begins voir dire examination of panel.

 11:29 a.m.    Defendant’s counsel, James Mongaras begins voir dire examination of panel.

 12:09 p.m.    Court recess for jury strikes.

 1:05 p.m.     Court re-convened. Jury seated. Jury placed under oath.

 1:09 p.m.     Jury excused to jury room for lunch orders to be taken.
  Case 4:18-cr-00085-ALM-CAN Document 469 Filed 06/23/20 Page 2 of 3 PageID #: 3848
    CASE NO. 4:18-CR-85               DATE: 6/23/2020
    PAGE 2 - PROCEEDINGS CONTINUED:




1:10 p.m.   Court addresses remaining panel.

1:13 p.m.   Panel released.

1:14 p.m.   Court hears argument from counsel regarding challenge from defense regarding Government’s
            strike for Batson challenge. Court overrules Defendant’s objection. Court hears argument from
            Defendant’s counsel regarding cross section. Court states statistics regarding cross section.
            Court overrules Defendant’s objection. Court granted Defendant’s motion for discovery. Court
            will docket the documents as part of the record but not as part of the information for the jury.
1:25 p.m.   Jury seated.

1:33 p.m.   Court begins preliminary instructions.

1:45 p.m.   Court adjourned for lunch.

2:48 p.m.   Jury seated.

2:48 p.m.   Government AUSA, Ernest Gonzalez begins opening statement.

3:15 p.m.   Defendant’s counsel, James Mongaras begins opening statement.

3:18 p.m.   Government AUSA, Ernest Gonzalez calls DEA Special Agent, Joseph Mata. Witness placed
            under oath. Government AUSA, Ernest Gonzalez begins direct examination of DEA SA Mata.
3:41 p.m.   Government AUSA, Ernest Gonzalez offers Government’s Exhibit 216. Objection by defense
            counsel for 401 and 403. Objection overruled. Government’s Exhibit 216 admitted.
3:47 p.m.   Government AUSA, Ernest Gonzalez offers Government’s Exhibit 1. Objection by defense
            counsel for 401 and 403. Objection overruled. Government’s Exhibit 1 admitted.
3:50 p.m.   Government AUSA, Ernest Gonzalez offers Government’s Exhibit 2A and 2B. Objection by
            defense counsel for hearsay, 401 and 403. Objection overruled. Government’s Exhibit 2A and
            2B admitted.
4:14 p.m.   Government AUSA, Ernest Gonzalez offers Government’s Exhibits 4A, 4B, 5A, and 5B.
            Objection by defense counsel for hearsay, 401 and 403. Objection overruled. Government’s
            Exhibits 4A, 4B, 5A, and 5B are admitted.
4:23 p.m.   Government AUSA, Ernest Gonzalez offers Government’s Exhibit 7A. Objection by defense
            counsel for hearsay. Objection overruled. Government’s Exhibit 7A is admitted.
4:23 p.m.   Government AUSA, Ernest Gonzalez offers Government’s Exhibit 7B. Objection by defense
            counsel for hearsay, 401 and 403. Objection overruled. Government’s Exhibit 7B is admitted.
  Case 4:18-cr-00085-ALM-CAN Document 469 Filed 06/23/20 Page 3 of 3 PageID #: 3849
    CASE NO. 4:18-CR-85               DATE: 6/23/2020
    PAGE 3 - PROCEEDINGS CONTINUED:




4:26 p.m.   Government AUSA, Ernest Gonzalez offers Government’s Exhibit 8. Objection by defense
            counsel for relevance, 401 and 403. Objection overruled. Government’s Exhibit 8 is admitted.
4:31 p.m.   Government AUSA, Ernest Gonzalez offers Government’s Exhibit 9. Objection by defense
            counsel for relevance, 401 and 403. Objection overruled. Government’s Exhibit 9 is admitted.
4:32 p.m.   Government AUSA, Ernest Gonzalez offers Government’s Exhibit 10. Objection by defense
            counsel for lack of foundation. Objection overruled. Government’s Exhibit 10 is conditionally
            admitted, subject to the testimony of the chemist.
4:35 p.m.   Government AUSA, Ernest Gonzalez offers Government’s Exhibit 12. Objection by defense
            counsel for relevance, 401 and 403. Objection overruled. Government’s Exhibit 12 is
            conditionally admitted subject to the testimony of the chemist.
4:37 p.m.   Government AUSA, Ernest Gonzalez offers Government’s Exhibit 197. No objection.
            Government’s Exhibit 197 is admitted.
4:45 p.m.   Government AUSA, Ernest Gonzalez offers Government’s Exhibit15A. Objection by defense
            counsel for hearsay, relevance, and 403. Objection overruled. Government’s Exhibit 15A is
            admitted.
4:46 p.m.   Government AUSA, Ernest Gonzalez offers Government’s Exhibit15B. Objection by defense
            counsel for hearsay, relevance, and 403. Objection overruled. Government’s Exhibit 15B is
            admitted.
4:51 p.m.   Government AUSA, Ernest Gonzalez offers Government’s Exhibit17A and 17B. Objection by
            defense counsel for hearsay, relevance, and 403. Objection overruled. Government’s Exhibit
            17A and 17B are admitted.
4:54 p.m.   Government AUSA, Ernest Gonzalez offers Government’s Exhibit18A and 18B. Objection by
            defense counsel for hearsay, relevance, and 403. Objection overruled. Government’s Exhibit
            18A and 18B are admitted.
5:00 p.m.   Court adjourned.


                                                DAVID O’TOOLE, CLERK

                                                By: Keary Conrad
                                                Courtroom Deputy Clerk
